Citation Nr: 0732740	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-08 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed traumatic 
arthritis of the knees and ankles.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1969.  His decorations include the Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the RO.  

In August 2007, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veteran's Law Judge at the RO.  

Additionally, the veteran has been noted to suffer from 
hearing loss that might be the result of his active duty 
service and GERD and acid reflux disease as a result of 
medication used for painful arthritis of the knees and 
ankles.  The Board refers these issues to the RO for 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

Here, the Board notes that the veteran testified before the 
Board that he served 18 months in the Republic of Vietnam and 
that much of this service included forward reconnaissance 
missions.  The veteran indicated that his duties required 
many jumps out of hovering helicopters (around 5 to 10 feet 
off of the ground) with a full 100 to 120 pound pack.  

The veteran also indicated that he sprained his right ankle 
during advance individual training at Fort Ord, and that he 
wore a soft cast on this ankle.  The veteran indicated that 
the right ankle bothered him in Vietnam, but that he worked 
through this and other smaller sprains while in country.  

After service, the veteran indicated that he was involved in 
a motor vehicle accident.  He indicated that he injured his 
back in this accident, but that his knees and ankles were not 
injured at the time.  The veteran's claims file also 
indicates that the veteran was involved in two motor vehicle 
accidents, one in 1973, and one in 1986.  

The veteran first indicated that he had problems with his 
knees and ankles in the late 1980's.  His physician at the 
time indicated that he may have arthritis and recommended 
anti-inflammatory medication.  The veteran has since been 
diagnosed with arthritis of the knees and ankles, with the 
right ankle worse than the left.  The veteran has not been 
afforded a VA examination in order to determine whether his 
current arthritis is the result of his active duty service.  

Based on the forgoing, the Board finds that this matter must 
be remanded for further development to include a VA 
examination to determine whether the veteran's has arthritis 
of the knees and ankles that is related to or had its onset 
during service.  Specifically, the examiner should comment on 
whether the veteran's activities in service, to include a 
right ankle sprain, and the many jumps from a hovering 
helicopter with heavy packs, resulted in his current 
problems.  Pursuant to VCAA, such an examination is necessary 
to adjudicate this claim.  See 38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Prior to affording the veteran a VA examination in connection 
with his claim, the veteran should be afforded an opportunity 
to submit additional evidence relevant to his claim.  

Here, the Board notes that the veteran has been seen at the 
Bay-Pines VA Medical Center, and the veteran has been treated 
by his private physician, Dr. Beavis in Fort Myers, Florida, 
for his knees and ankles.  Upon remand, therefore, the RO 
should update the veteran's claims file with records from the 
Bay-Pines VA Medical Center dated since January 2005, and 
from Dr. Beavis, dated since service.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

Finally, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and 
evidence was needed to substantiate his claim, but was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  

Upon remand therefore, the veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim is granted, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should take appropriate steps 
to  contact the veteran and request that 
he identify all VA and non-VA health care 
providers, not already associated with 
the veteran's claims file, that have 
treated him since service for his knees 
and ankles.  This should include medical 
and treatment records from Bay-Pines VA 
Medical Center dated since January 2005, 
and from Dr. Beavis, dated since service.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA examination 
in order to determine the nature and 
likely etiology of the claimed arthritis 
of he knees and ankles.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any arthritis of the knees and ankles 
found to be present.  If the examiner 
diagnoses the veteran as having arthritis 
of the knees and ankles, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
arthritis was caused by or had its onset 
during service or within one year of 
service.  In this regard, the examiner 
should comment on the veteran's testimony 
regarding a severe right ankle sprain in 
service, and that his duties in Vietnam 
required many jumps out of hovering 
helicopters (around 5 to 10 feet off of 
the ground) with a full 100 to 120 pound 
pack.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim in light of all relevant 
evidence and governing legal authority 
and precedent, to include the application 
of 38 U.S.C.A. § 1154(b).   In the event 
the decision remains adverse to him, the 
veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007)  


